        Case 2:13-cr-00170-TLN Document 42 Filed 10/27/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                     No. 2:13-CR-00170-TLN

12                     Plaintiff,                   SEALING ORDER

13          v.

14    PHILIP LEWIS,

15                     Defendant.

16

17
           Upon application of Defendant Philip Lewis, through counsel, and good cause being shown,
18

19   IT IS HEREBY ORDERED that the medical records filed in conjunction with Defendant’s

20   sentencing memorandum (ECF No. 39) be SEALED until ordered unsealed by the Court.

21   DATED: October 26, 2020
22

23

24

25                                                        Troy L. Nunley
26                                                        United States District Judge

27

28
